Citation Nr: 1133508	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for a cervical spine disorder is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The weight of the probative evidence of record shows that the Veteran's lumbosacral spine is related to active duty service. 


CONCLUSION OF LAW

A lumbosacral spine disorder was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for a lumbosacral spine disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a lumbosacral spine disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that his current lumbosacral spine disorder is related to his active duty service.  Specifically, he alleges that he injured his low back during service from operating heavy equipment, including cranes, bull dozers, shovel dozers, and other heavy equipment.  He argues that his back began bothering him during service, and that he reported to sick bay where he was given pills and told to return to work.  He states that he was told that he had muscle spasm.  He contends that, as the years went by, he continued to develop more problems with his back, and was eventually diagnosed with degenerative disc disease and arthritis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran's service treatment records reveal complaints of and treatment for low back pain.  A February 1961 enlistment examination reveals that the Veteran's spine was normal on examination.  A July 1961 examination report also reflects that the Veteran's spine was normal.  In August 1961, the Veteran complained of low back pain since he was 15 years old.  There was spasm of the long muscles on the right.  In March 1963, the Veteran again complained of low back pain.  A July 1963 examination report indicates that the Veteran's spine was normal.  A December 1964 examination report also reflects that the Veteran's spine was normal on examination.  A January 1965 treatment record notes that the Veteran underwent no significant changes in his physical condition since his December 1964 examination.

Private treatment records from November 1991 through October 1998 reflect complaints of and treatment for low back pain.  In November 1991, the Veteran complained of low back pain which radiated to the right leg.  A November 1991 x-ray of the lumbar spine was performed, which showed subluxation listings at L2, L3, and L4 and vertebral body osteophytes at L3, L4, and L5.  The diagnosis was lumbosacral neuritis.  Treatment records from 1997 also showed complaints of and treatment for low back pain which radiated down the right leg.

Private treatment records from May 1995 reveal a diagnosis of lumbar strain following a work-related injury.  The Veteran reported that, while crossing over a bridge, his truck dipped at the end of the bridge and his seat bottomed out and caused him to have pain and numbness all the way up and down his neck to his tailbone.  A May 1995 x-ray of the lumbar spine showed degenerative changes in the lumbar spine, most prominent at T12-L1, L1-L2, and L3-L4.

Private treatment records from May 1995 through November 1995 note the Veteran's complaints of low back pain.  In June 1995, the Veteran reported pain in his back and a funny feeling in his right leg.  He stated that his problems started when he hit a dip while driving his truck.  The diagnosis was possible cervical myelopathy.  A December 1995 magnetic resonance imaging scan (MRI) of the lumbar spine showed mild to moderate multilevel discogenic degenerative change.

A January 1996 private medical treatment record noted that the lumbar spine and lower thoracic spine showed calcification of the anterior longitudinal ligament and spurs, and that the MRI showed a bulging disc most at L4-L5 with no signs of nerve root compression or central stenosis significantly.  Private medical treatment records from April 1996 through July 1996 reveal complaints of and treatment for low back pain.  Private medical treatment records from August 1996 through February 1999 also show complaints of and treatment for chronic low back pain.  An April 1999 x-ray of the lumbar spine showed moderate degenerative changes, but an otherwise normal lumbar spine.

Social Security Administration (SSA) records reveal that the Veteran was awarded disability benefits beginning in December 1998 for discogenic and degenerative disorders of the back.

A December 1999 private medical treatment record notes the Veteran's complaints of low back pain and right hip pain.  The diagnosis was sacroiliac pain and possible right hip pain.  In April 2000, the Veteran reported that he injured his low back in 1995 after he struck a hard bump which popped him up into the air out of his seat in the tractor trailer that he was driving.  He stated that, when he came down, his seat failed, and he struck his back and buttocks on the floor of the truck, which was composed of steel.  A May 2000 MRI of the lumbar spine showed moderate diffuse lumbar spondylosis sparing the L5-S1 disc; moderate concentric spinal stenosis at the L4-L5 and mild concentric stenosis at the L3-L4 levels caused by a combination of acquired and congenital findings with moderate foraminal stenosis, bilaterally, at the L4-L5 level; and small central disc protrusion involving the L1-L2 disc without significant stenosis.  A May 2000 x-ray of the lumbar spine revealed mild to moderate lumbar spondylosis.  A June 2000 private treatment record reflects that the Veteran related his back and leg pain to the "time of his truck accident, as he was having no problems with his back or leg at that time."  A January 2001 private treatment record notes that the Veteran reported considerable relief with lumbar epidural steroid injections at the L3-L4 and L4-L5 levels, but that shortly after he finished his last injections, he was struck by a car while crossing the street and had severe low back pain with radiation of pain into the right lower extremity.  

A March 2001 MRI of the lumbar spine showed no disc herniation; minimal central stenosis at L4-L5 due to a combination of broad-based disc bulge; broad-based disc bulge at L3-L4 without canal stenosis but with mild narrowing of the inferior neural foramina; and multilevel degenerative disc disease.  An April 2001 private treatment record notes that the Veteran had lumbar foraminal stenosis and was scheduled to undergo surgery at the L4-L5 level on the right.  The treatment record indicates that the Veteran had an epidural injection, which seemed to help his pain, but that after his second injection, he was struck by a van while walking which greatly increased his pain.  In May 2001, the Veteran was admitted to the hospital with complaints of back and right leg pain and an admission diagnosis of herniated disc on the right at L4-L5.  The Veteran underwent a lumbar diskectomy on the right at L4-L5.  The Veteran reported that, in 1995 while driving a tractor trailer, he struck a hard bump which popped him up into the air out of his seat and when he came down, the seat failed and he struck his back and buttocks on the floor of the truck, which was composed of steel.  He stated that he developed almost immediate low back pain followed by right lower extremity pain.  He also reported that, after completing epidural steroid injections at the L3-L4 and L4-L5 levels with considerable relief, he was struck by a car as he was crossing a street and had very severe low back pain with radiation to the right lower extremity since that time.  The treatment record reflects that the most recent MRI showed degenerative changes throughout the lumbar spine.  The most significant level was L4-L5 with foraminal stenosis on the right with disc bulging which was placing significant compression on the nerve root.  

A June 2001 private treatment record reflects that the Veteran underwent a diskectomy of the L4-L5 on the right with significant improvement in pain and numbness.  In July 2001, the Veteran had no significant pain in his back or legs.  The Veteran underwent physical therapy in August 2001.  An August 2003 treatment record notes that the Veteran developed severe pain in his back in an S1 distribution after picking up a cement block.  An MRI, performed at that time, revealed fairly extensive disk degenerative changes with disk bulges and/or broad-based protrusions at essentially all levels with varying degrees of canal stenosis; far lateral protrusions, bilaterally, at L3-L4 with possible displacement of the exiting nerve roots after they exited and mild retrolisthesis of L3-L4 with the greatest degree of canal stenosis at L3-L4 and L4-L5; and facet degenerative change throughout with the greatest degree of neural foraminal stenosis, bilaterally, at L4-L5.  A September 2003 treatment record reflects that the Veteran had an advanced degree of degenerative disc disease throughout the entire lumbar spine as well as a moderate degree of foraminal stenosis at L3-L4 and L4-L5.  The Veteran was admitted to the hospital in December 2003 with complaints of severe back pain and right lower extremity pain.  He was found to have degenerative disc disease with stenosis on the right at the L3-L4 and L4-L5 levels.  The Veteran reported marked increase in pain with standing and weight bearing in the right lower extremity.  The Veteran underwent decompressive laminectomy and foraminotomy on the right at the L3-L4 and L4-L5 levels on the right side.  The discharge diagnosis in January 2004 was lumbar spondylosis on the right at the L3-L4 and L4-L5 levels.  A May 2004 treatment record indicates that the Veteran was undergoing physical therapy and had increasing back pain.  A November 2004 treatment record notes that the Veteran had back pain in May 1995 after hitting a bump in the road while driving an 18-wheeler at 62 miles per hour.  The record also indicates that a December 1995 MRI showed a bulge and desiccation of the L3-L4 disc.  The Veteran's history included chronic degenerative disc disease with two lumbar surgeries.  The diagnosis was chronic low back pain.  

A November 2004 MRI of the lumbar spine showed a congenitally narrowed lumbar canal with high-grade canal stenosis at L2-L3; a milder degree of canal narrowing at L1-L2; disc disease at multiple levels, with the greatest amount of degenerative change at L2-L3, but also disc disease at L1-L2, L3-L4, and L4-L5; and a scar around the right exiting nerve root at L5 with no recurrent or residual disc herniation.  The L2-L3 level appeared to be the most likely to be associated with symptoms as far as a compressive effect was found.  In December 2004, the Veteran complained of continued back and leg pain.  Another December 2004 treatment record notes the Veteran's continued complaints of low back pain.  The treatment record reflects that the Veteran had a lumbar MRI the previous month and that he needed more back surgery.  The diagnoses included sacroiliac joint dysfunction, lumbar spine stenosis, and low back pain.  An April 2005 treatment record reflects that epidural steroid injections gave the Veteran no significant relief.  The physician noted that he arranged surgery on the right side at the L2-L3 level and the L4-L5 level.  In May 2005, the Veteran was again admitted to the hospital with back and right leg pain and difficulty with urination, bowel movements, and difficulty with sensation.  The Veteran underwent a decompressive lumbar laminectomy and foraminotomy on the right of L2-L3 and L4-L5.  Later that month, the Veteran called to say that he was doing well from his surgery.  

VA treatment records from March 2004 through May 2005 reveal complaints of and treatment for low back pain.  A March 2004 treatment record notes that the Veteran had back surgery two months before for a herniated disc.  In May 2004, the Veteran complained of pain while walking and pain and swelling in the right thigh.  He noted that he recently had back surgery.  He stated that he had two back surgeries, that they worked on L2 - L4, and that he had a ruptured disc at L4.  He complained of muscle tightening in the right low back and hip with walking and pain that comes and goes on the left side.  He noted that the pain was worse with weather changes and that he had to be careful when getting out of bed.  The diagnosis was low back pain, several months postsurgery, which appeared to be secondary to hypermobility of the sacroiliac joints and/or the need for core stabilization.  The Veteran underwent physical therapy for back pain.

In a June 2005 letter, R.H., D.O. stated that the Veteran had back pain with muscle spasm from working on heavy equipment from 1961 to 1967.  Dr. R.H. noted that the Veteran went to sick bay several times for his back pain and was told by his corpsman, per his report, that he was having back spasms from the jarring from operating heavy equipment.  Dr. R.H. further noted that the Veteran was given pills by the corpsman and told to get back to work.  Dr. R.H. stated that, "[a]s the years have progressed his problems have become more significant and he has required surgeries on his back to help alleviate arthritic changes which, in my opinion, have been accelerated as a result of the manual labor he did while in the Navy."

In an August 2005 letter, D.W., M.D. stated that the Veteran had chronic back problems related to degenerative disc disease.  He noted that the Veteran served in the military as a heavy equipment operator and initially noticed back problems during service and "has continued to have chronic back problems."  Dr. D.W. concluded that "[w]ith the onset of his problem at the time of his military duty, it is my medical opinion that there is a definite relationship to this type [of] work at that time."

In September 2005, the Veteran underwent a VA spine examination.  The Veteran reported that he hurt his back while operating heavy equipment in 1962 during active duty service.  He noted that he was working with the Seabees.  He stated that he talked to a corpsman about his back, who gave him pills that did not help.  The diagnosis was muscle spasms.  The Veteran stated that, since 1963, he continued to have pain, off and on, in his back.  After service discharge, he continued to operate heavy equipment and drove 18-wheelers.  He reported that, while driving an 18-wheeler, he hit an unlevel surface and his seat bottomed out, and he injured his back and neck.  The Veteran complained of pain in his lower back which he rated as an 8 on a 1 to 10 scale.  He noted that the pain radiated down his right leg to his heel.  He also reported stiffness and weakness of the back.  The Veteran noted that the pain was present all of the time and described the pain as a burning pain.  He reported that, with flare-ups, the pain increased to a 10 with no increase in functional impairments.  The Veteran denied bladder or bowel complaints.  He used a cane and occasionally wore a back brace.  He stated that he could walk approximately 100 blocks before he had to stop due to his pain.  

Physical examination showed that the Veteran limped on his left leg and that he used a cane in his right hand.  Range of motion showed forward flexion to 70 degrees with pain and extension from 0 to 10 degrees with pain.  There was right and left lateral flexion to 20 degrees and right and left lateral rotation to 22 degrees, all with pain.  There was no tenderness, deformity, or swelling of the lumbosacral spine.  The muscles were normal and there was no muscle spasm.  There was a scar on the lumbosacral spine which was 14 centimeters (cm.) in length and 0.25 cm. in width.  The scar was unsightly.  It was darker than the surrounding skin and extended from T6 to L3.  The scar was superficial and not deep, and was completely healed.  The skin over the scar was normal and the scar did not interfere with function.  There was no keloid.  Straight leg test was positive on the right at 30 degrees and negative on the left.  Pain was decreased in the right lateral thigh, right medial calf, right anterior calf, right lateral calf, right medial foot, right anterior foot, and right lateral foot.  Light touch was decreased in the left lateral thigh, the right lateral calf, the left medial calf, the left anterior calf, the left medial foot, the left anterior foot, and the left lateral foot.  X-rays of the lumbosacral spine showed calcification at the aortic bifurcation, retrolisthesis at L3-L4, large osteophytes of the lumbar spine that would be severe degenerative joint disease, disc space narrowing and sclerosis and spurring at the cortical endplates at L2-L3, degenerative disc disease at L2-L3 and L5-S1, and degenerative joint disease changes of the sacroiliac joints.  The diagnoses were status postoperative lumbosacral spine with operations and unsightly scar at T6-L3.

In October 2005, the VA examiner who performed the September 2005 examination opined that the Veteran's low back disorder was "more likely that [sic] not caused by and related to incident [sic] that he had in 1995 . . . ."  The examiner explained that, having only visited the dispensary on one occasion for a back problem while in the service and returning to fully duty indicates that the Veteran had completely recovered from any back problems and continued on full duty.  The examiner also stated that "there was no indication that there was any aggravation of his back problems while he was on active duty."  The examiner stated that there was no indication in the medical evidence that the Veteran had any chronic back problems after service discharge until his accident in 1995.  Accordingly, the VA examiner concluded that it was "more likely than not, that his current back problems are not due to or related to or aggravated by any active duty service injuries or disease."

In a March 2006 statement, Dr. S.A.G. submitted a note stating that the Veteran was treated for neck and back problems in the late 1980's, but that the treatment records were no longer available.

In a June 2007 lay statement, T.A. reported that he worked with the Veteran since 1973 and that the Veteran has had back problems the entire time he had known him.  In a July 2007 statement, the Veteran's former employer stated that the Veteran worked for them from 1974 through 1998 and that the Veteran missed work on numerous occasions due to back problems.  In an August 2007 lay statement, B.R.C. reported that he has known the Veteran since 1981 and that the Veteran always complained of back problems.  

In a December 2007 hearing before the RO, the Veteran testified that, during service, he operated heavy equipment and trucks, including dozers and front-end loaders.  He reported that he worked 12 to 14 hours per day, and that he was required to perform maintenance on the heavy equipment, which involved a lot of heavy lifting.  He stated that, in August 1961, he injured his back while working.  He testified that, during that particular incident, he was lifting 150 to 200 pounds.  He denied having back problems prior to active duty service.  He noted that he had back problems throughout service, but that he did not always go on sick call for his pain.  He stated that he would go to sick bay where he would be given pills and told to go back to work.  He testified that he has had three surgeries on his lower back since service discharge.

VA treatment records from January 2006 through August 2009 reveal continued complaints of and treatment for chronic low back pain.

In a February 2009 hearing before the Board, the Veteran testified that he developed low back problems during service.  He stated that he had no problems with his low back before active duty service.  He explained that he worked as a heavy equipment operator during service, and that his back started bothering him while he was building bunkers in rock in Guantanamo Bay, Cuba.  He reported that he went to the sick bay, but that he did not see a doctor.  He noted that he saw a corpsman, who gave him pills which did not help.  He also stated that he fell from a dozer off the tracks, and that after that, his low back pain continued to worsen.  He reported that his duties included maintenance on the equipment, which required him to perform heavy lifting which also contributed to his low back disorder.  He contends that he had back pain throughout service, and that he would have stayed in service had it not been for his back pain.  The Veteran reported that he sought medical treatment for his back within a year or two of service discharge

VA treatment records from October 2009 through April 2011 reveal continued complaints of and treatment for a low back disorder.

A March 2010 MRI of the lumbar spine revealed multilevel degenerative disc and joint disease; canal diameter narrowing mild to moderate at L1-L2, L2-L3, L3-L4, and L4-L5; and foraminal narrowing at L4-L5 and L5-S1.

In an April 2010 statement, C.B., M.D. reported that the Veteran had lumbar spondylosis, degenerative disc disease, and spinal stenosis, and that his "pain is considered to be related to many years of operating heavy equipment while in the military."  In an April 2011 statement, Dr. C.B. stated again that the Veteran's current low back disorder "could be partially due to degenerative changes, as well as history of trauma that he reportedly endured at a younger age while operating heavy machinery while serving in the U.S. Armed Services."

After a thorough review of the evidence of record, the Board concludes that service connection for a lumbosacral spine disorder is warranted.  There is evidence of current diagnoses of a low back disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran's service treatment records show complaints of and treatment for low back pain during service.  Thus, there is evidence of inservice incurrence of a lumbar spine disorder.  Moreover, the Board finds the Veteran's statements that he had low back pain due to lifting heavy equipment during service to be credible.

Although the October 2005 VA examiner concluded that the Veteran's current low back disorder was due to a work-related injury in 1995 and not to his active duty service, the Veteran has submitted four medical opinions relating his current low back disorder to his active duty service.  Specifically, in a June 2005 statement, Dr. R.H. stated that the Veteran's current low back disorder was "accelerated as a result of the manual labor he did while in the Navy."  Similarly, Dr. D.W. found that there was a "definite relationship" between the Veteran's current low back disorder and the work that he performed during his active duty service.  In an April 2010 statement, Dr. C.B. found that the Veteran's low back pain was "considered to be related to many years of operating heavy equipment while in the military."  In an April 2011 statement, Dr. C.B. reiterated that the Veteran's current low back disorder was due both to degenerative changes and a "history of trauma that he reportedly endured at a younger age while operating heavy machinery while serving in the U.S. Armed Services."  

The October 2005 VA examiner based the opinion that the Veteran's low back disorder was not related to his active duty service on a review of the Veteran's claims file, and provided rationale for the opinion that the Veteran's low back disorder was not related to service.  The examiner specifically explained that the Veteran's inservice low back complaints appeared to have resolved prior to service discharge and that the Veteran had no additional low back symptoms until his work-related accident in 1995.  However, later evidence associated with the Veteran's claims file reflects that the Veteran had low back symptomatology in the 1980's, as explained by Dr. S.A.G. in a March 2006 letter.  Similarly, the Veteran submitted various lay statements confirming that he had symptoms of low back disorder as early as 1973.  Further, the medical evidence shows treatment for low back pain in 1991, four years before his work-related accident.  Thus, the Board does not afford significant probative value to the October 2005 VA examiner's opinion that the Veteran's low back disorder is not related to his active duty service.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the Board must analyze the credibility and probative value of the evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran).

In that regard, the weight of the probative medical evidence of record relates the Veteran's current low back disorder to his active duty service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for a lumbosacral spine disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbosacral spine disorder is granted.



	(CONTINUED ON NEXT PAGE)

REMAND

Review of the Veteran's claims file reflects that he has not been afforded a VA examination which address the etiology of his diagnosed cervical spine disability.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran's claims file reflects various diagnoses of a cervical spine disorder.  In addition, although the Veteran's service treatment records do not note complaints of neck pain, the Veteran has provided competent and credible statements and testimony that he had neck pain during active duty service.  Although there is no medical evidence of record proving a link between the Veteran's cervical spine disability and his active duty service, the Board finds that the Veteran's statements and testimony noting continued symptoms of cervical spine pain since service discharge meets the low threshold described in McLendon.  Thus, the RO should obtain a medical opinion addressing the etiology of the Veteran's cervical spine disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination). 


Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of the Veteran's cervical spine disorder.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether the Veteran's current cervical spine disorder is related to the Veteran's military service, or to any incident therein.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


